etermination of respondent Police Commissioner, dated September 25, 1990, which dismissed petitioner from her position as a police officer, is unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Ira Gammerman, J.], entered June 12, 1991), dismissed, without costs.
Substantial evidence, including eyewitness identification, handwriting expert testimony, and the lack of a credible explanation by petitioner, supports the determination that over a nine-month period petitioner passed to two supermarkets 41 checks totalling approximate $2500 drawn on accounts that were either closed or lacked sufficient funds to cover the checks. The penalty of dismissal was not an abuse of discretion in view of petitioner’s previous disciplinary record and "the destructive impact such conduct tends to have on the confidence which it is so important for the public to have in its police officers” (Matter of Alfieri v Murphy, 38 NY2d 976, 977). Concur — Murphy, P. J., Carro, Rosenberger, Ross and Asch, JJ.